Citation Nr: 1817223	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  13-17 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial higher rating for service-connected bilateral plantar fasciitis, currently evaluated as 10 percent disabling.  


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

C. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from May 1988 to October 1988 and on active duty from March 2003 to December 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. A Notice of Disagreement (NOD) was filed in August 2011. A Statement of the Case (SOC) was issued in March 2013. A substantive appeal (VA Form-9) was filed in May 2013. A Supplemental Statement of the Case (SSOC) was issued in January 2018.

In June 2016, the Veteran testified at a travel board hearing before the undersigned Veterans Law Judge (VLJ). The transcript of the hearing is of record. 

The Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for further development in October 2017. The appeal is now before the Board for further appellate action.  

The Board reviewed the Veteran's electronic claims file which includes records in Virtual VA and Veterans Benefits Management System (VBMS) databases prior to rendering its decision. 


FINDING OF FACT

The Veteran's service-connected bilateral plantar fasciitis manifested, at worst, as bilateral heel pain on use and manipulation, without objective evidence of marked deformity, callosities, inward displacement or severe spasms. 




CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for bilateral plantar fasciitis, have not been met. 38 U.S.C. §§ 1155, 5103, 5107 (2012); 38 C.F.R. Part 4, including §§ 4.7, 4.71a, Diagnostic Code (DC) 5276 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

In letters dated September 2005 and November 2009, VA notified the Veteran of the evidence required to substantiate his claim. The Veteran was informed of the evidence VA would attempt to obtain and of the evidence that the Veteran was responsible for providing. See Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5103, 5103A; see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument). The Board finds that the VCAA requirements to notify and assist have been satisfied in this appeal.

In October 2017, the Board remanded the case for additional development. The Board finds that the RO has substantially complied with the remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).
II. Increased Rating 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities. The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations. Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability. Separate diagnostic codes identify the various disabilities and the criteria for specific ratings. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Pertinent regulations also provide that it is not necessary for all of the individual criteria to be present as set forth in the Rating Schedule, but that findings sufficient to identify the disability and level of impairment be considered.  38 C.F.R. § 4.21.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran. 38 C.F.R. § 4.3.

Under Diagnostic Code 5276 Flatfoot, acquired, a 30 percent rating is warranted for severe, objective evidence of marked deformity (pronation, abduction etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities of the bilateral feet. A 50 percent rating is warranted for pronounced, marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances of the bilateral feet. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran. 38 U.S.C.A. § 5107 (b); 38 C.F.R. §3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background and Analysis

The Veteran contends that he is entitled to a higher rating for his service-connected bilateral plantar fasciitis due to his bilateral heel pain, pain on use and swelling. 

The Veteran contacted the Biloxi VA medical center in August 2005 to report "trouble with [his] heels." The responding VA nurse suggested that the Veteran elevate his feet, treat his symptoms with over-the-counter (OTC) medication, and use orthotic shoe inserts. 

On VA outpatient treatment in June 2001, the Veteran was diagnosed with bilateral plantar fasciitis. The Veteran reported bilateral heel pain, rated a 6/10. He also exhibited pain to palpation of calcaneus on the plantar surface of his feet. The examiner noted that the Veteran ambulated without assistance. The Veteran was prescribed orthotic heel cups for his shoes. 

On VA outpatient treatment in April 2006, the Veteran's bilateral plantar fasciitis diagnosis was confirmed. The Veteran reiterated his feet related symptomatology. The Veteran reported painful feet in the morning, which was relieved by walking. The Veteran exhibited pain on palpation along the medial arch of each foot to calcaneal tubercle with hallux maximally dorsiflexed. No other deformities were evident on examination. The Veteran was prescribed Voltaren for pain and inflammation and OTC arch supports were recommended. A July 2006 VA treatment note indicated that the Veteran's bilateral foot pain was aggravated by getting up after prolonged sitting. The Veteran was fitted for custom bilateral foot orthotics in May 2010. He received the orthotics in November 2010.

In April 2010, the Veteran was afforded a VA foot conditions examination. The Veteran was diagnosed with plantar fasciitis, mild functional limitation. The Veteran reported painful standing and walking. The Veteran denied weakness or fatigability at rest, standing, or walking. The Veteran treated his symptoms with Mortin and reported that he wears "special boots" 5 nights a week with minimal alleviation. The Veteran exhibited tenderness to palpation of planter aspect of his feet and pain with manipulation. The Veteran's gait was normal for body habitus and he did not use an assistive device for ambulation. Strength testing was 5/5. Coordination testing was inconclusive because the Veteran refused to toe walk/heel walk due to pain. There was no evidence of muscle atrophy, deformity, Achilles tendon misalignment, malalignment, edema, callosities, spasms, abnormal movement, guarding of movement, weakness, or abnormal weight-bearing. Dorsi and plantar flexion were within normal limits. The Veteran denied weakness or fatigability at rest, standing or while walking.

In a May 2013 NOD statement, the Veteran contended that his condition has worsened. According to the Veteran, he is not able to do the "same type of work" because of his service-connected bilateral foot condition. The Veteran complained that it is difficult to exercise and suggested that his disability rating should be 70 percent. 

In May 2015, VA issued the Veteran compression hose to protect and support his feet and to reduce the risk of ulceration. An August 2015 treatment noted indicated that the Veteran continued to experience bilateral heel pain. 

During the June 2016 hearing, the Veteran testified that his service-connected bilateral plantar fasciitis warrants a higher rating because he experienced pain with standing, walking, and was unable to engage in his routine recreational activities i.e., City League football coach, church usher, catering etc. The Veteran testified that he could only stand for 45 minutes then has to sit and elevate his feet. The Veteran testified that he is currently employed but has lost jobs because he could not stand for long periods of time. The Veteran testified that a chiropractor observed him walking and informed him that he "walked  . . . and applied more pressure on the front part of his feet to try to relieve the stress off of his heels." The Veteran testified that there is no clinical record of the chiropractic assessment. The Veteran testified that VA prescribed him cortisone, pain medication, and shoe orthotics. The Veteran also testified that he wears "big boots at night" to alleviate pain in his feet. 

In November 2017, the Veteran was afforded another VA foot conditions examination. The examination report indicated that the Veteran did not have a current plantar fasciitis diagnosis. The Veteran reported constant pain in his entire foot and lower leg extremity due to his condition. The Veteran reported that his pain is aggravated during the day due to prolonged sitting required of employment as a truck driver. The Veteran reported taking "multiple pain medications" and "goodies" to no avail. The Veteran denied doing any stretching exercises and/or cold therapy for his condition (standard of care). The Veteran reported wearing "working boots" all day long due to his job as a trucker. The Veteran also reported wearing boots at night, which were prescribed for sleeping. The Veteran is currently under no Podiatry/Orthocare. The Veteran denied flare-ups, but reported functional loss due to aggravated pain with prolonged sitting caused by his employment as a truck driver. There was evidence of pain on weight-bearing, nonweight-bearing, and swelling. The Veteran denied pain, weakness, fatigability, or incoordination that significantly limits his functional ability during flare-ups or with repeated use over a period of time. 

The November 2017 VA examiner rendered the clinical assessment that there is insufficient evidence to warrant or confirm a diagnosis of an acute or chronic bilateral plantar fasciitis condition or its residuals as no condition was diagnosed. The examiner expounded on the fact that the Veteran's reported symptomatology and physical examination are inconsistent with his claimed clinical diagnosis. According to the examiner, the Veteran's reported symptomatology is likely attributable to lower extremity swelling due to the Veteran's body mass index (BMI) of 44 (morbid obesity) and axial loading. The examiner explained that although medical literature establishes that morbid obesity can elevate sedimentation rates, the possibility of a not yet diagnosed auto-inflammatory condition cannot be entirely ruled out. The examiner emphasized that x-ray radiography performed in 2014 and during the November 2017 examination, demonstrated no clinical finding that could explain the Veteran's reported symptomatology. In sum, the examiner concluded, as per medical literature, that chronic plantar fasciitis is usually associated with the development of tendon calcifications, which were not present on the Veteran's x-rays.

After careful review of the clinical evidence of record, the preponderance of the evidence is against an evaluation in excess of 10 percent for the Veteran's service-connected bilateral plantar fasciitis. A higher evaluation of 30 percent is not warranted unless there is marked deformity (pronation, abduction, etc.), pain on manipulation and use, swelling on use, and characteristic callosities. The clinical evidence of record indicates that the Veteran's bilateral heel plantar fasciitis more nearly approximates symptoms contemplated by a 10 percent rating.  The clinical evidence does not suggest that the Veteran exhibits marked deformity or callosities as warranted for a 30 percent rating. The clinical evidence also does not suggest that the Veteran has pronounced, marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliance, contemplated by a 50 percent rating. 

The Board finds that the April 2006 VA treatment note and the April 2010 and November 2017 VA examination reports indicate that there is no evidence of deformity, callosities, or spasms with regard to the Veteran's feet. Most critically, the Board observes that the November 2017 VA examiner attributed the Veteran's reported symptomatology to his BMI of 44, indicating morbid obesity. According to the examiner, the Veteran's reported symptomatology and physical examination are inconsistent with his claimed clinical diagnosis. The examiner emphasized that x-rays of the Veteran's feet demonstrated no clinical finding that could explain the Veteran's reported symptomatology. As such, an evaluation in excess of 10 percent for the Veteran's service-connected bilateral plantar fasciitis is not warranted. 

The Board acknowledges that the Veteran is competent to report on symptoms and that he is sincere in his belief that he is entitled to a higher rating.  His lay evidence, however, is outweighed by competent and credible medical evidence that evaluates the true extent of the service-connected bilateral plantar fasciitis based on objective data coupled with the lay complaints.  In this regard, the Board notes that the VA examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints. For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment.

For all the foregoing reasons, the Board finds that the claim for an initial higher rating for service-connected bilateral plantar fasciitis, currently evaluated as 10 percent disabling, must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the 
preponderance of the evidence is against the Veteran's claim for increase, that doctrine is not applicable. See 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3; see also Gilbert. 


ORDER

Entitlement to an initial higher rating for service-connected bilateral plantar fasciitis, currently evaluated as 10 percent disabling, is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


